EU-Russia Summit on 18 November 2009 in Stockholm (debate)
The next item is the Council and Commission statements on the EU-Russia Summit on 18 November 2009 in Stockholm.
Madam President, as you just said, the summit between the EU and Russia will take place in Stockholm on 18 November. It is a good opportunity for the EU to evaluate relations between ourselves and Russia. I know that many Members here in Parliament are following developments in Russia very closely. I would therefore like to present the main issues that we intend to discuss during the summit, and I am sure that the Commissioner would like to add more details about the areas relating to the Commission's sphere of responsibility.
In general, clearly we want to use the summit to develop the strategic partnership between the EU and Russia. We have a lot to gain from cooperation with Russia in all areas. We need Russia if we are to be able to deal with the global challenges effectively. However, we must also make it clear to Russia that our partnership must be based on respect for a common commitment and common values. That means respect for human rights, democracy and the rule of law. The summit will give us the opportunity to exert pressure on Russia to fulfil its contractual obligations in these areas and in other areas, too.
One of the most important issues will be climate change. The Council will emphasise the fact that close cooperation between the EU and Russia is important to enable us to achieve a result in Copenhagen. Russia should promise tangible and comparable reductions in its emissions of greenhouse gases, corresponding to the two-degree target that the G8 agreed on in L'Aquila.
The energy issue is linked to this - it is a matter of energy efficiency and energy security. With regard to Russia's position as the EU's most important energy partner, the summit will give us the opportunity to emphasise the need to regain trust and transparency in relations between the EU and Russia in the area of energy. We will also express our disappointment over Russia's recent withdrawal from the Energy Charter Treaty.
We hope that a stronger early warning mechanism will be established and approved at the summit. This should be accompanied by clear guarantees from Russia and separately from other relevant third countries that the transit or export of gas to the EU will not be reduced or stopped in the event of future energy disputes.
We will, of course, discuss the economic and financial crisis. The Council would like an agreement at the summit on the need for continued, coordinated efforts as a response to the crisis and confirms that we will insist on our economies being open and on the necessity to avoid protectionist measures. The summit will also give us the chance to assess the progress made in our work relating to the four common spaces. We will use the opportunity to stress the importance of making progress in the areas where it is needed or where problems have arisen.
Russia's change in position with regard to the World Trade Organisation has created a new situation that we are in the process of analysing. Delays in Russia's WTO accession will affect our bilateral relations, including with regard to the negotiations for a new agreement between the EU and Russia. We will reiterate our support for Russia's accession to the WTO, and this is important for Russia's integration in the world economy.
In the meantime, we need to work on the remaining trade and economic problems, for example, the Siberian overflight fees, measures at the border that hamper the importation of commercial vehicles into Russia, the discriminatory road taxes, plans to limit the import of containers by road, export duties on timber and the protectionist measures Russia has recently taken.
I am very well aware of the great concern that the European Parliament has about the human rights situation in Russia. Evidence of this can be seen, in particular, in your decision to award this year's Sakharov Prize to human rights defenders in Russia. The Swedish Presidency shares your concern and we will ensure that human rights issues will have a prominent place in discussions at the summit. Of course, we welcome President Medvedev's statement on human rights, democracy and the rule of law, but this must be followed by concrete actions. The human rights situation in Russia is disturbing. We will highlight, in particular, the most recent events in the North Caucasus, which has been the scene of violence against human rights defenders, crime prevention personnel, representatives of the authorities and the population at large. It is particularly worrying that human rights defenders and journalists have been killed, not only in the North Caucasus, but also in Russia as a whole. We will therefore reiterate our appeal to Russia to do its utmost to ensure that human rights defenders can carry out their work without having to live in fear of violence, harassment or threats.
With regard to foreign policy and security issues, we will emphasise the importance of maintaining and improving the dialogue concerning the immediate vicinity that we share. We need to cooperate with Russia on this if we are to be able to make progress in achieving a peaceful solution to long drawn-out conflicts. Obviously, we will not deviate from our fundamental principles.
We will raise the matter of Georgia and reiterate that Russia must fully honour its commitments under the six-point plan laid down on 12 August and, subsequently, the agreement of 8 September 2008. We must also regain the necessary trust with regard to Akhalgori, Upper Kodori and the checkpoint in Perevi. We will also call on Russia to use its influence to grant the EU Monitoring Mission access to the Georgian areas of South Ossetia and Abkhazia in accordance with its country-wide mandate. The summit will also give us the opportunity to assess progress made at the Geneva talks, and in this regard, we expect Russia to continue its committed approach.
We realise that we need to cooperate with Russia with regard to the so-called frozen conflicts in Transnistria and Nagorno-Karabakh. We will stress the importance of a continued commitment to the conflict settlement mechanisms, these being the Minsk Group and the '5+2' format in Transnistria.
Russia's active commitment to promoting dialogue between the Armenian and the Azerbaijan presidents in the Nagorno-Karabakh matter is, of course, welcome. However, we will also point out to Russia the importance of involving the Minsk Group in all stages of the process. The EU is prepared to get involved in and support the Minsk Process, among other things, through measures to promote trust. The summit should express its support for the ratification and implementation of the new protocols between Armenia and Turkey. Other matters in this area relate to the Euro-Atlantic Security Partnership and the Eastern Partnership.
With regard to Euro-Atlantic Security, we will urge Russia to take an active part in the Corfu Process prior to a forward-looking decision being taken in Athens. The summit should ask for Russia's confirmation that it supports the fundamental principles of the process, in other words, complete respect for and implementation of the regulations of the Organisation for Security and Cooperation in Europe (OSCE), that the OSCE is the main forum for debate on the Corfu Process, and the fact that all aspects of the overarching security strategy should be dealt with in a balanced way.
As far as the EU is concerned, we are willing to inform Russia of all incidents relating to the Eastern Partnership and reiterate that third countries may, on a case-by-case basis, be entitled to take part, in accordance with the joint declaration in Prague of May 2009. The summit will also allow us to raise a number of international and regional issues. I think it is extremely likely that issues such as Iran, Afghanistan/Pakistan, the South Caucasus and, of course, the Middle East will be raised.
Madam President, honourable Members, I have talked for quite a long time, but I know that you are very committed to this matter. It is an important summit with a lot of items on the agenda and I look forward to hearing your views and suggestions when we make the final preparations ahead of this meeting.
Member of the Commission. - Madam President, just a year ago, we reviewed EU-Russian relations and decided that the European Union should - despite our major differences with Russia over the conflict in Georgia - pursue cooperation with this major neighbour, including on the negotiation of the new agreement. We also concluded that we should base our relations on the assessment of our own self-interest. The Stockholm Summit next week will therefore focus on areas - as has been said already - where there is mutual interest, for example, climate change and energy, and the global economic crisis.
The financial crisis has hit Russia hard, and this is precisely the kind of policy area in which the European Union also has a clear interest in seeking a common policy approach. The G20 commitments were an important step in the right direction. I think it is important that they are now upheld by all partners. It is crucial, too, that Russia does not succumb to the temptations of protectionism. A tendency to protectionist practices is already hurting EU businesses.
Clearly, we believe that the best way forward is to work together in a rules-based multilateral format. The summit will be an opportunity to again stress the importance of Russia's WTO accession. Russia's intention to complete negotiations in parallel with Belarus and Kazakhstan, with which it is planning a customs union, still leaves many questions unanswered. At the same time, we hope to get a better understanding of Russia's new approach at the summit. This is important, not least in the context of the ongoing negotiations for the new agreement which are being held by the Commission and which must contain clear, legally binding provisions on trade and investment and also on energy.
The summit should also provide definitive clarity as to the conditions concerning bilateral trade from 1 January 2010 onwards under the new common external tariff system of the customs union.
Turning to climate change, my colleague has already said that the summit should underline the leading roles that Russia and the European Union can play together in achieving results at the Copenhagen meeting. Russia has the scope to make a very substantial contribution, given its enormous scope for emissions reductions through improvements in energy efficiency. We will therefore be calling on Russia to commit itself to more ambitious reductions in greenhouse gas emissions, comparable with the targets we have set ourselves in the EU.
On energy security, work continues on an enhanced early warning mechanism. We regret Russia's withdrawal from the Energy Charter Treaty (ECT), but we recall that the principles of the ECT were affirmed under Russia's presidency of the G8, for instance, in the St Petersburg Declaration. These should therefore form the basis of our work on energy security under the new EU-Russia agreement. While we should be ready to discuss Russia's wish for a wider debate on international energy security architecture, I think we will also want, above all, to establish the essentials of our bilateral energy relationship.
While we work well with Russia on many aspects of international relations, we need to make more progress in our cooperation in the common neighbourhood. We will therefore continue to explain our view that the political and economic stability encouraged by the Eastern Partnership is, finally, in the interests of all parties. We will continue to encourage Russia to work constructively for the resolution of the outstanding issues and conflicts, be they in Transnistria or Nagorno-Karabakh, and also through the Geneva process.
President Medvedev's proposal for a wider discussion of Euro-Atlantic security has led to a new process of talks under the aegis of the OSCE. I think it is now important that this debate does not distract us from the immediate task of resolving today's frozen conflicts. The EU-Russia strategic partnership must - as was said before - be based on common commitments in the area of human rights and democracy. Russia has entered into commitments as a member of the United Nations, the OSCE and the Council of Europe, and these have to be upheld.
I think it is also crucial that we go further and work together on all the different issues. We know that the relationship between Russia and the EU is complex, but full of opportunities, and also has a vast potential. We will therefore pursue our principled course of critical, but also constructive, engagement with our neighbour, confident that Russia, too, knows its interests lie in maintaining a real strategic partnership with us.
Madam President, it is good that there is a regular summit between the EU and Russia, as there is, of course, a lot to discuss. Key topics on the comprehensive agenda include the planned cooperation agreement, securing the supply of energy, Russia's accession to the WTO, climate change, the situation in the Caucasus and, above all, the situation with regard to democracy and the rule of law in Russia.
Disarmament, arms control and a possible anti-missile shield are also on the agenda. We also both face threats in the form of international terrorism and fundamentalism. A country like Iran is a challenge for both the EU and Russia. Both of us belong to the Middle East Quartet and, together with the US, are obliged to work towards a solution in this region.
We hope that the conditions will soon be in place for visa-free travel between the EU and Russia. I am sure that unhindered interpersonal contact is the best way to give young Russians, in particular, a real picture of the life and ideas of Europeans and our intentions towards Russia.
The prerequisite that will enable us to get through this agenda is, in my opinion, agreement within the EU and clarity in our message towards the outside world. Although it is a cliché, all too often we have experienced divisions amongst ourselves, or we have allowed ourselves to be divided, over nuances. In this regard, no EU government should believe that it can negotiate better in the long term alone on an equal footing with Russia than we can achieve through the combined weight of the EU.
As a community of values, we have a common view of the situation with regard to the rule of law and human rights in Russia and we should say so. Unfortunately, we had to award the Sakharov Prize to a Russian organisation. My thanks to the Presidency for its clarity in this regard.
As we are equally dependent on energy supplies, we need to ensure that the agreements in the three-way relationship between Russia, Ukraine and the EU are formulated in such a way as to prevent a drop in gas pressure in parts of the EU every winter. In the Caucasus, we must jointly demand unrestricted access for EU observers.
As regards disarmament or the anti-missile shield, the EU must make its position clear to Russia and the US. If we achieve all of this, then Russia will take us seriously and we will co-exist well.
on behalf of the S&D Group. - Madam President, debates on Russia very often divide us into ideologists and pragmatists, confrontational geo-strategists and conciliatorists, Cold War veterans and new utilitarian opportunists. I think that it is high time to move away from these dilemmatic Manichaeisms and to make clear points concerning our wish to engage in a constructive and efficient dialogue with Russia.
As far as I am concerned, we should always show firmness from the strategic point of view, but flexibility from the tactical point of view, in our relations with Russia. We should always defend our values and interests, but we should also show empathy and respect for the aspirations and interests of Russia.
This is the only basis on which we could develop confidence and mutual trust and find mutually efficient and acceptable solutions.
On a more concrete point, we must transform our eastern neighbourhood from an area of rivalries into an area of common strategies and common projects. A common strategy for the Black Sea area should perhaps slowly complement our synergy and give more substance to our present approach.
Within this context, we have to approach the issue of frozen conflicts in a very fair and open way and leave aside any taboos in trying to find solutions on a pragmatic basis.
We must also help Russia to meet its objective need to avoid being trapped as a possible oil- and gas-dependent power, while we have to achieve our independence from an energy point of view.
We have to look for something more imaginative in order to find true cooperation, technological cooperation and exploitation cooperation, opening the markets in the field of energy.
We must look together with Russia to a new global security arrangement or agreement. I think that the Medvedev initiative should not be immediately rejected. Some think that there is an agenda behind this initiative which we cannot accept. Others think that there is no agenda and it is a mere test of our reactions. Whatever is behind it, our current security arrangements are rooted in different times and we have to update them. We have to see what is still valid and we have to add something new to them.
My last point is that we have to take advantage of the new transatlantic relations in order to perhaps achieve a trilateral Russia-United States-Europe dialogue. We also have to think of such a trilateral approach in order at least to be sure that Russia and the United States will not cut deals without our participation.
Madam President, ladies and gentlemen, Mrs Ferrero-Waldner, speaking on behalf of the Alliance of Liberals and Democrats for Europe, I would like to stress clearly that good neighbourly and mutually beneficial relations between the European Union and Russia are very important. However, such relations require good will on both sides, something that President Havel indeed referred to today in his afternoon speech.
Ladies and gentlemen, we all know that Russia has always valued strong partners highly. And today's preparation for the summit taking place in a week's time actually shows, as far as the European Union is concerned, that if we want to, we can speak with one voice. And this is very important - as is indeed shown by the resolution we have prepared - and in listening therefore to the council and the representatives of the Commission, I have a very good feeling about this. Also, the ratification of the Lisbon Treaty, needless to say, creates a larger and wider basis for this.
Now, though, let us look at this from the point of view of Russia. Actually, Russia has a very good opportunity next week to show a sincere desire to cooperate with us, whether in areas such as energy security or the preparation of a new framework agreement between the European Union and Russia, or, for example, guidelines for behaviour and thought on Russia's part in moving towards the WTO. It is true that at the moment, there are some ambivalent attitudes: President Medvedev and Prime Minister Putin have given out different signals. I very much hope that next week, the European Union will gain some clarity on what kind of course Russia will therefore take towards the WTO. And certainly the European Union, I think, must support Russia in its movement towards the WTO.
Certainly, however, a very important issue on which Russia can demonstrate its cooperation with us is in cooperating and reaching an agreement on the area of climate change. This is something very concrete, and it is taking place very soon - in December at the Copenhagen Summit - and this is truly a matter where we should be able to weigh everything up and look at whether this cooperation between the European Union and Russia is therefore possible or not.
Ladies and gentlemen, it has very frequently been said over the past year that relations between the European Union and Russia should be made more pragmatic, and already I myself have heard people question this point: whether therefore, the European Union is just throwing aside human rights, basic values and the subject of democracy. I think that on no account should we do this, because if we did, then we would devalue ourselves completely, as well as the European Union as a whole. And bringing up human rights is not in any way to persecute Russia, push them into the corner or lecture them; bringing up human rights is, first and foremost, about looking after the people living in Russia; that is, protecting ordinary citizens.
And black clouds in the area of human rights are actually coming to Moscow once more, because - as you heard yesterday - the constitutional court has discussed the possible reinstatement of the death penalty from next year, and for liberals this is definitely a very tough subject. Ladies and gentlemen, I cannot say more on this subject here, but certainly as far as the conflicts are concerned, we intend to bring them up for discussion and we should definitely discuss them.
Madam President, ladies and gentlemen, this year, we are not only celebrating the 20th anniversary of the fall of the Wall and the peaceful revolution, but 1989 was also the year that saw the death of Andrei Sakharov, who played a significant part in the fall of the totalitarian Eastern Bloc system. Andrei Sakharov also left us the advice that his country needs understanding and pressure - emphatic pressure. However, I would not translate the word davlenie as pressure these days, but rather as emphatic support and, indeed, emphatic support in all areas where Russia is moving towards modernisation and where the signs of a social market economy, democracy and the rule of law are beginning to emerge.
Russia's President Medvedev recently expressed his concern about the stagnation and problems in his country and called for support for his efforts to bring about reform. That is something we should provide, if it is a genuine request. This includes the involvement of Russia in international regulatory frameworks like the WTO and the Energy Charter. For that reason, we must not create any unnecessary obstacles. Russia also needs to acknowledge that it cannot deal with this crisis on its own.
However, as Václav Havel said earlier today, partnership also requires us to tell each other the whole truth. I would therefore like to say this: where elections are falsified, even the concept of steered democracy begins to create cynicism, and therefore the monitoring of elections is extremely important. Where critical journalists are murdered, the truth also dies. We are not making any progress with our 'change through trade' approach. Instead, we must place our relationship with Russia on a firm basis of values.
on behalf of the ECR Group. - Madam President, the ECR Group accepts that Russia is a vital economic partner and a global diplomatic heavyweight, but this position brings with it responsibilities. The first such responsibility is to respect the territorial integrity of its neighbours such as Ukraine and Georgia and abandon the insulting 'near abroad' concept.
Russia must also take concrete steps to protect human rights and the rule of law, given the number of unsolved murders of journalists and human rights activists. The Sakharov Prize awarded to the human rights group Memorial shows just how seriously we in this Parliament view this issue.
Russia must also cooperate in the prevention of nuclear proliferation, particularly to Iran, and not sell Iran the S300 missile system to demonstrate solidarity with the west against this dangerous regime.
The rising nostalgia for the Soviet Union and Stalin is also very worrying.
Finally, as winter approaches, Russia cannot be permitted once again to use its virtual monopoly of gas supplies to Europe as a diplomatic weapon. The EU's commitment to diversification of source and supply under a common external energy security policy must surely strengthen our hand at the negotiating table with Russia.
Ladies and gentlemen, I cannot imagine that EU representatives guided by a resolution drafted by the European Parliament will manage to achieve a result in Stockholm. If the Russian delegation has a similar recommendation, the summit is doomed to failure. Do we want the negotiations to assist cooperation between the EU and Russia? Of course we do. Russia is often described in the document as a key partner of the EU. However, almost everything is expressed in terms of demands and conditions rather than proposals. For example, responsibility for the success of the climate conference in Copenhagen is placed on Russia. It was Russia, nonetheless, that rescued the Kyoto Protocol, while the US refused to ratify it. At the same time, the unrealistic positions adopted in relation to Russia include the task of sorting out media freedom. The situation is definitely not ideal. At the same time, ladies and gentlemen, in the case of Italy, we decided during the last plenary session that this was an internal matter. Italy happens to be a Member State of the Union. So what are we hoping to achieve in Russia? If Russia is supposed to be an important partner, let us negotiate with her on that basis.
Madam President, ladies and gentlemen, I shall be abstaining from the vote on this motion for a resolution because I find it somewhat contradictory. It is, in fact, acknowledged within the resolution that economic cooperation between Russia and Europe has vastly improved over the last 10 years. It is recognised that Russia has strengthened relations in the areas of energy, trade, visa liberalisation, illegal immigration control, the fight against terrorism, climate change and foreign policy, and on issues such as Iranian nuclear weaponry, and peacemaking in the Caucasus and the Middle East.
While we call for all these things, in the same resolution we strongly criticise Russia's domestic situation. There is a general feeling of aversion towards and mistrust of Russia that does not represent a sound basis for the cooperation that we are calling for. This does not mean we should close our eyes to the democratic and human rights situation in that country, but I believe that support and trust are needed more than criticism at the moment, precisely in order to improve the human rights situation in Russia.
(HU) While on the subject of EU-Russian relations, I must also mention today's formal sitting.
It is indeed 20 years ago that the Berlin Wall collapsed, putting an end to Soviet Communist dictatorship. Hungarians were among the greatest victims of this dictatorship. I must mention two additional facts. First of all, the status quo was able to continue for decades because the Western powers also wanted to maintain this situation after the Second World War. Secondly, the Soviet Union did not equate even then with the Russian people, who also suffered from Communist dictatorship. Russia is obviously our extremely important economic and strategic partner.
The European Union speaks out against human rights violations. It is indeed right to do so. However, does it have the moral basis for doing this after it acquired Václav Klaus's signature on the Treaty of Lisbon by letting the Beneš Decrees continue to apply, thereby accepting that as a consequence, certain peoples are considered collectively guilty?
At the last sitting, we discussed the US-EU Summit. The general drift of the debate was: what do we need to do to be accepted as the United States' good partner? However, the mood I am now sensing here is: what conditions will we impose on Russia so that we can accept it as a reliable partner? I believe that we must look to establish much more balanced cooperation with both these partners, if this is what we consider they are.
(PL) Madam President, the forthcoming EU-Russia Summit will confirm the importance which the European Union attaches to relations with Russia. In this context, I would like to draw attention to two questions which are fundamental from the point of view of the interests of Russia and the European Union. These questions influence those relations and, in fact, define them.
I refer to the problems of cooperation in the areas of energy and security. If the European Union and Russia are to achieve success together, and that is surely our aim, we must state our point of view very clearly. Our Russian partners do this in an accomplished manner, without ambiguity, because ambiguity causes misunderstandings. It is important that the European Union construct its point of view in exactly this manner.
The agreement reached by the largest political groups in the European Parliament on a joint and, indeed, very good motion for a resolution is a step which I value highly. However, I think it could be even better if we included a third amendment stressing the importance of EU-Russian cooperation in the area of energy, but also showing the basis on which such cooperation should take place. This means that, especially at a time of economic and financial crisis, this cooperation should be based on keeping the financial costs to a minimum, but also that all conditions related to the supply of energy should be stated.
The final matter concerns security. I would like to say a few words about the proposal of my political group, the Group of the European People's Party (Christian Democrats), for a debate to be held on the subject of the Russian-Belarussian military exercises which assumed the need to repel a potential attack from Western Europe, from the territory of countries belonging to the European Union and NATO. It was with great regret that I received information that this debate had not found a place on the order of business and would not be the subject of discussion.
(DE) Madam President, ladies and gentlemen, the previous speakers have already clearly highlighted many points and problems, such as the human rights situation. It is important for us to make these points clearly, as only then will we be able to have an open and frank debate. If Russia is currently once again seriously discussing introducing the death penalty according to the US model, we cannot neglect to express our opinion on this.
I have two brief points to make. My first point relates to Russia's accession to the WTO and my sincere request, including to the Council and the Commission, is to provide as much support as possible for this. Of course, Russia must play its part, too, but we are both relying on this and it would be good for both of us if developments in this regard were to move in a positive direction. The fact that Russia wants to join the WTO and not just enter into a customs union with Belarus and Kazakhstan is a step in the right direction.
My second point is a sincere request for us not to lose sight of the development of our cooperation in the areas of science and research as well as in the area of civil society. We need a new impetus for cultural exchange as well as youth exchanges, not only in one direction, as Mr Gahler said, but in both directions. Every young person who takes part in this will develop an understanding for others and will become a messenger for a more positive development of our relations. I hope that we will talk more about these common interests and that these aspects will also assume greater importance.
(FI) Madam President, I want to mention three matters very briefly. Russia would do well to understand that it must become a state subject to the rule of law. It is very difficult to see how Russia could develop as an economy or as a society before it has an independent judiciary. It is impossible to imagine that foreign companies could feel that it is safe to invest in the country if there is no independent judiciary there.
Secondly, I would like to stress the importance of persuading Russia to commit to international rules. In the European Council, we have a problem in that Russia has not yet ratified Protocol 14, which would boost the effectiveness of the European Court of Human Rights. We in the Baltic Sea region also want Russia to accede to the Espoo Convention on the assessment of the environmental impact of international projects.
Thirdly, human rights are important in themselves. I was very encouraged when Mrs Malmström said that the intention now was to raise issues of human rights at the summit. Please take along the results of the human rights dialogue and, furthermore, do it very publicly.
(PL) Madam President, the EU-Russia Summit takes place in a week's time. I want to speak about this on a day which is of particular importance for my country, the day when Poland regained its independence. The independence not only of Poland, but also of other countries in the region, has always been threatened by Soviet, and then by Russian, imperialism.
Today, we want to feel safe at last in the structures of a Europe of free nations, and so all the more we must not fail to see how Russia is trying to rebuild its empire, and that it has never come to terms with the loss of that empire. This is why Russia attacked Georgia. This is why it is carrying out what is, to all intents and purposes, the Anschluss of South Ossetia and Abkhazia, why it is threatening Ukraine, why it is interfering in the anti-missile shield in Poland and the Czech Republic, and why it uses its energy resources in a form of blackmail. This is why there is something both symbolic and sinister in the fact that just before the EU-Russia Summit, the country which currently has the Presidency of the European Union and is hosting the summit - Sweden - has withdrawn its ecological veto of the Nord Stream project. Nord Stream does not make any economic sense, and its sole objective is to cancel in practice the principle of energy solidarity, which was supposed to be one of the main principles and ideals of the Lisbon Treaty.
In the words of a phrase which is popular in my country, I call upon the old countries of the EU: do not go that way! Do not do deals with Russia which are politically motivated against the new Member States, because this threatens to wreck the idea of a common Europe.
(DA) Madam President, in Russia, there is freedom of the press in name only, not in practice. Critical journalists are intimidated, persecuted and murdered. Russia is ranked 153 in the worldwide press freedom index - in other words, press freedom in Russia is now worse than in Belarus, Sudan and Zimbabwe. Should this really be rewarded? Yet it does not stop there. We have the issue of gas supplies to European citizens. Again this year, we are seeing Russia threatening to disrupt gas supplies and there are indications that we will need to prepare for this possibility every winter in future. Yet can it really be right that we reward Russia for this?
I would like to suggest to the Council and the Commission that, instead of merely talking nicely to the Russians, it might be appropriate to speak out and say that this quite simply is not acceptable. What do you actually intend to do about the negative developments in the relationship between Russia and the EU? Or do you merely intend to let things carry on as they are? Do you actually want to reward this negative development?
Madam President, there is endless rhetoric here about friendship and cooperation between every state under the sun except for Russia. China commits genocide in Tibet. Turkey denies its Armenian holocaust. The USA flattens Iraq and this place fawns on them. But for Russia, there are only pompous and hypocritical lectures. This confrontational Russia phobia shamefully feeds the new Cold War drive of America's warmongering neo-con lobby.
Of course, there are some local differences between Russia and her neighbours, but can we not agree that next week's summit should be used to attempt to build bridges and cooperation between the eastern and western halves of our civilisation? For historical and cultural reasons, this is far more practical and safer than attempting to create unity with Turkey, Europe's ancient and eternal enemy.
(ES) Madam President, relations with Russia are very important: it is a permanent member of the Security Council and a military power; its cooperation is necessary in order to tackle the nuclear challenge of Iran, the issue of the Middle East, disarmament, climate change, etc.
Moreover, Russia is a neighbouring country of Europe with which many EU Member States have significant economic relationships and high levels of energy dependence. It is a country with which we have two regular annual summits (which certainly provide a good opportunity at which to evaluate the state of the relationship).
Now we are negotiating a new partnership agreement, which would increase cooperation in the so-called four 'common spaces'. In my view, the most important of these spaces is the economic and energy space: we need openness, clear rules, guarantees for investments, and Russia first of all needs to join the WTO.
Next week's summit should therefore be an opportunity to clarify Russia's intentions with regard to the WTO and to ensure it does not take initiatives that are incompatible with it. In addition, the gas supply crisis of recent years should not be allowed to recur and the new agreement must include the principles of the European Energy Charter which, as has already been said, is the treaty from which Moscow has unfortunately withdrawn.
We must continue to work on the other three spaces as well. I have already mentioned the importance of Russia as a global player.
Ladies and gentlemen, we can do many things together with Russia, but, as has also been said, there is one aspect of the relationship that we should not forget, since Russia is a European country and a neighbour. That is the need for it to respect human rights and the obligations that its membership of the Council of Europe imposes upon it in that regard.
One of the most obvious failures of the EU's external affairs policy is the lack of a common policy with regard to Russia. With the instruments of the Treaty of Lisbon, it will be simpler to create this common policy, but it is also necessary for us, as Member States, to have a genuine will to create such a united policy and not to continue prioritising bilateral channels with Moscow, which are, at times, openly divergent from each other.
(BG) Madam President, Mrs Ferrero-Waldner, Mrs Malmström, I cannot begin my speech without mentioning that today, we marked in this Chamber 20 years since the fall of the Berlin Wall.
It seemed somehow that special emphasis was placed on what we have achieved during all these years, the fact that Europe has become united, thanks to the changes from twenty years ago, and that somehow one country had no involvement which, if we have to be honest, could have stopped these changes if it had wanted, in other words, the Soviet Union.
I am saying this because, in my view, these changes became possible precisely because the West initiated a policy of cooperation with the Soviet Union. Without making a parallel between the Soviet Union and present-day Russia, I want to say that what I heard from Mrs Ferrero-Waldner and Mrs Malmström is gratifying because it continues this policy of pragmatic partnership with Russia, highlighting that there are issues where the European Union cannot achieve success without the involvement of Russia.
I would like to stress, of course, that we are certainly concerned about the human rights situation and about other matters, such as the fact that, according to Amnesty International's assessment, the situation is changing for the worse: local elections have been rigged and there are problems with how civil organisations operate. At any rate, we must be united in our approach to Russia.
This is the conclusion which we must draw from recent years. I also want to say that one of the issues missing from the resolution which our Parliament is proposing is the Eastern Partnership. I would like specific attention to be devoted to the issue of the Eastern Partnership at the forthcoming summit meeting because this is the only way in which we can guarantee success for this new policy of ours.
(PL) Madam President, Russia deserves to be treated seriously. I think that if our partners in the Kremlin were listening to the Commissioner's speech, they would be very surprised by her evaluation of EU-Russia relations.
Our approach to the next EU-Russia Summit lacks the courage and sincerity required for a serious treatment of the fundamental questions which today stand between the EU and Russia. If there is no sincerity within the EU, if, only a few days after final ratification of the Lisbon Treaty in the Czech Republic, words about energy solidarity have no meaning, and further steps are taken towards building the northern gas pipeline; if, in our relations, there is no serious treatment of the Energy Charter or the Sarkozy Plan, or of the recent Russian military manoeuvres on Poland's eastern border, we will not achieve anything.
I would like to hear something from the Commissioner, and please tell us sincerely: which elements of EU-Russia relations do you consider to be your personal success? Where do we have the opportunity for success in this area? Without sincerity, we will not build anything.
(DE) Madam President, Commissioner, the war in Georgia, the gas dispute and the inability of the European Union to agree on a reasonably unified line to take with regard to Russia have left their mark.
At the same time, Russia is, without a doubt, an important strategic partner for Europe, and not only in terms of energy supply. We will soon see whether the new memorandum to prevent energy crises and the European early warning system are worth the paper they are written on - at least we will when the next gas dispute arises. The fact is that our dependence on Russian gas cannot be eliminated easily and even the Nabucco project will barely make a difference to this situation. It would be naive to believe that Tehran would not be able to put pressure on Europe.
I believe that the European Union must pursue a sensible and realistic policy towards Russia. It needs to find the balance between European and Russian interests and also show respect for Russia's historical sensitivities with regard to geopolitical matters. Otherwise, we may soon not only have to worry about a bilateral ice age, but also about citizens freezing in Europe on account of the gas dispute.
(LT) I support Mr Zalewski's position, to be precise, Amendment No 1, since it draws serious attention to two questions that are crucial for the European Union. Firstly, we do not approve of the way the third country arrogantly ignores and rejects the EU as its equal and respected partner in matters of external energy security that are important to the European Union. Secondly, we do not approve of the anti-European dividing line, which of course, the third country is implementing in the 'Nord Stream' gas pipeline project. We must oppose the lobbyist and, at times, corrupt division of Europe, and must not condone Russia's arrogance towards us, by which I mean the European Parliament. We cannot allow Gazprom - the principal 'Nord Stream' shareholder - to completely ignore our Parliament's resolution on the threats the gas pipeline poses to the environment.
The problem is not simply the tragic ecological state of the Baltic Sea, but also our institution's moral condition. When we voted here last year, we demanded that an evaluation of the impact on the environment be carried out, one that is independent and not bought in advance, and that guarantees be given to nations on the shores of the Baltic should there be a disaster. Gazprom did not even bother to answer Europe. That is like spitting in Parliament's face and we cannot respond by saying 'Yes, sir, great pleasure'. We must behave with dignity and honour without manipulating or blocking the special debates currently initiated by MEPs on problems concerning Baltic Sea life. If, struck by fear, we agree to the murdering of the Baltic and a new Moscow-Berlin border in the sea with Russian Naval vessels protecting the pipeline, we will bury our free future. Indeed, while chatting about energy, we are selling our future.
(DE) Madam President, indeed, we must take Russia seriously, as Mr Kowal said, in particular, after the signing of the Treaty of Lisbon, with regard to which it is interesting that the President who long refused to sign the treaty, Václav Klaus, has taken a particularly uncritical stance towards Russia. Taking Russia seriously means developing a sensible relationship and a pragmatic economic relationship with Russia, but it does not mean that we should not be critical of political developments within Russia, particularly with regard to human rights issues.
It was with great regret that we discovered what happened during the last elections, that things were clearly not quite as they should have been. We are, of course, particularly concerned about the attacks on human rights defenders. I do not want to lay the blame for these attacks at the door of the Russian Government. What I do want, and what we demand in this resolution, which is a very balanced one, is for Russia to take the protection of these human rights defenders seriously. That is not happening, at least not to a sufficient degree. In this regard, we should focus more on President Medvedev than Prime Minister Putin. The differences may not be very large, but if either has taken a reasonably enlightened, positive stance, it is surely President Medvedev, and we should strengthen and support him in that.
As regards the energy issue: here, too, we need to cultivate a very calm, reasonable relationship. I have nothing against Nord Stream, or against South Stream, but I do not want to be dependent on anyone, not on any one country, for our gas supply. I am therefore very much in favour of the Nabucco pipeline. Multiplicity, diversification - that is the crucial factor in gas supply connection, whether it comes via a different pipeline, like Nabucco, or via LNG ports. This is not because the country in question is Russia, but because Europe should not be dependent on anyone.
If we now bring Ukraine into the mix, I would like to see Ukrainian politicians accepting their full responsibility and making the investments that have been agreed with Europe. I know that Russia often exploits the situation, but if Ukraine fulfils its promises, then Russia will not be able to exploit the situation, because the investments in question will have been made in Ukraine.
(RO) I wish to congratulate the authors of the resolution for harmonising the points of view of the various political groups. The Stockholm Summit offers a good opportunity to demonstrate to our Member States that we can be united. Although we speak 23 languages, we can express ourselves with a single voice when it comes to defending our economic, political and energy interests.
The European Union must devote particular attention to energy security, both by ensuring constant supplies from Russia and by developing alternative projects, such as Nabucco and the pan-European Constanţa - Trieste oil pipeline.
For us Romanians, energy security means security in the Black Sea region. Europe's energy policy may be affected by unresolved conflicts in this region.
At the same time, we need to replace the mindset based on spheres of influence with one based on spheres of trust. Russia must cooperate with the European Union in this region of maximum interest. The progress of certain projects of vital interest to the European Union's development also depends on energy security.
(HU) Madam President, we greatly need to establish a new partnership and cooperation between the EU and Russia. However, this is currently being restricted by an historical debate between several EU Member States and Russia. Relations between the European Union and Russia cannot be held hostage to these historical debates.
We are mutually dependent in the energy sector, as was also mentioned by Hannes Swoboda. In the energy sector, it would be an important development for the European Union and Russia to reach agreement after withdrawing from the Energy Charter. It would also be important in terms of setting up an energy hotline, so that the Central European Member States do not suffer the fallout from the arguments between Russia and Ukraine.
Finally, we are fully entitled to condemn the violation of the rule of law and human rights in Russia. However, attention must also be drawn to those rights violations such as the denial of citizenship to 400 000 Russians living in Latvia, highlighting that the European Union still has plenty to do in its own backyard.
(SL) I support the approach taken by Mrs Malmström and Mrs Ferrero-Waldner. With such an agenda in place, I think that the dialogue between Russia and the European Union will prove to be advantageous to both parties.
It has been a solemn day for us here today: we have commemorated the fall of the Berlin Wall. However, what we failed to recall is that, at the same time, another important wall collapsed in Russia, and that the process of transition, which is still in progress, began. Today, Russia is a better country than it was before the fall of the Berlin Wall and sometimes we need to remind ourselves of that. Sometimes we should give Russia, our important partner, credit for that and not allow ourselves to be carried away solely by the emotions aroused by our own history.
We need Russia as a global partner in world politics and as a partner in relations between the European Union and Russia. However, this does not mean, as other members have suggested, us abandoning our fundamental values. I have no time for that kind of talk.
(PL) Madam President, I would like, above all, to say something to Mrs Ferrero-Waldner. You may not have been present this afternoon, when President Havel spoke. Like Mrs Ojuland and Mr Schulz, I would like to refer to President Havel's statement about the European Union's obligation to spread democracy and respect for human rights.
Mrs Malmström also referred to this, for which I thank her. You spoke as if the European Union were preparing for a summit with Switzerland. You spoke about trade, about business, about the climate package, and completely forgot about significant matters, about what is perhaps most significant for the European Union. My wish for you, for us and, above all, for the citizens of the Russian Federation, is that the EU will more often present the position outlined today by Mrs Malmström rather than the one you presented.
Madam President, before we criticise Russia for human rights abuses, we should look at similar abuses even within the European Union: countries in which opposition parties are physically attacked, such as Hungary, or attacked by the militia of the ruling party, such as even the United Kingdom, or countries that lock people up for non-violent dissent or ban political parties, like Belgium.
We must conduct relations with Russia on the basis of the interests of our own Member States and not on hypocritical outbursts.
Madam President, thank you for a very constructive debate. I think that most of us agree that Russia is a strategic partner for the EU and that our relations with this country are important. It needs to be a partnership based on respect for one another, for our common commitments and also for the values that the European Union stands for when it comes to human rights, democracy and the principle of the rule of law.
In this regard, we need to be very clear and I believe that those who have criticised me, Mrs Rosbach for example, probably did not listen to my introductory speech, because I said very clearly then that we are concerned about developments in relation to human rights in Russia. Russia is an important neighbour. We do, of course, have many unresolved issues and perhaps none of us believes that we will resolve all of the issues at the summit in Stockholm. However, it is a valuable opportunity to meet and to talk.
We have common issues in which we will perhaps be able to get a little closer to a solution. There is the question of the Middle East and Afghanistan, and at the moment, of course, the climate summit in Copenhagen is very relevant. Then there is the financial and economic crisis and our common commitments in this regard, as well as our relations with regard to energy, accession to the WTO and various issues relating to foreign and security policy. We need to cooperate with regard to conflict settlement in our common space. It is about identifying specific issues where both parties will benefit from cooperation. We must do this in a correct and respectful way, without abandoning our values.
I hope that the summit will also help to strengthen our strategic partnership and open the way for constructive cooperation between us. That would be a positive thing. I have read the resolution that many of you referred to and that I understand you will vote on tomorrow. I think it is an extremely good resolution and I also think it is excellent that there is, on the whole, a high level of consensus in the Commission, as well as in the Council and the European Parliament, on these matters.
Like so many of you have said, we need to speak with one voice when we talk to Russia. If we are in agreement, and if we have a clear and constructive dialogue, it will be good for Russia, it will be good for the EU and it will be good for many pertinent issues in the European and the global arena.
Member of the Commission. - Madam President, Russia is a strategic partner on the one hand but also a neighbour, and as a neighbour, it is more complicated. However, especially at a time of economic uncertainty, I think it is all the more important to ensure that the relationship between Europe and Russia works as effectively as possible to deliver security, stability and prosperity for our citizens and also for Russia's citizens. We must therefore redouble our efforts to find common ground on issues where our views differ - for instance on human rights questions or on questions on the common neighbourhood - but also to keep the door open for dialogue and debate that respects our differences but also respects our common commitments. This is, so to say, the general line.
Now let me say a few very specific things. Russia's WTO accession is, and remains, a key objective for us. In so saying, it is time to resolve several issues that remain outstanding in this trade relationship. Some of these, such as the Transnistrian overflight charges, have been on our agenda for many years. They have always been mentioned at the many summits I have been on. Others, such as the proposed decree limiting the transport of containers by road, are more recent, and I personally - and all the Commission services - raise these issues whenever we talk to Russia. Indeed, we just had a permanent partnership council, but of course, we could again do so.
The second item I want to mention is energy. The European Union and Russia are, as I said, also important partners in the energy field. The relation is one of interdependence, which offers both sides a strong motivation to put our energy relations on a predictable and also on a concrete basis. Ensuring an unhindered and uninterrupted energy supply to the European Union, thus preventing and overcoming emergency situations, is therefore of the utmost importance. This is what we aim to achieve with, for instance, the Early Warning Mechanism on which we are working and where it is important that we work with the Ministry of Energy of the Russian Federation. We have discussed this issue and I do hope that we can move on.
On Ukraine and, especially, the transit of gas, we at the Commission have been working with the Ukrainian authorities, but also with the international financial institutions, on a loan package that would address both payment difficulties for the storage of gas from Russia and the reform and modernisation of the Ukrainian gas sector.
An agreement was reached at the end of July, thus paving the way for financial assistance by the international financial institutions based on the implementation of a number of conditionalities. We hope that it will really work, and we also have to make sure that there is a very clear and transparent legal basis for the energy relationship. This is what we are aiming for, particularly in our new agreement.
With regard to human rights, I did speak about human rights. We have spoken about human rights whenever we have been at the summit. I would like to say a few words on the death penalty, because this is, of course, not acceptable for us according to our community of values. Yes, the constitutional court in Russia is debating this issue at the moment, but we were told that there are indications that the court will conclude that Russia is bound by its signature of Protocol 6 of the European Convention on Human Rights and thus, will most probably not apply the death penalty. Let us hope that this will indeed be true.
As I mentioned before, Russia itself has, as a member of the UN, as a member of the OSCE and the Council of Europe, entered into very important commitments on human rights. These are always discussed in our EU-Russia human rights consultations. As these just took place in Stockholm on 5 November, I did not go into any details, but everybody who is informed knows about that.
My last point is indeed a positive one: youth cooperation in science and technology. Yes, as Mr Fleckenstein mentioned, stimulating exchanges and cooperation between young people from the European Union and from Russia is a key concern for us and we are making our programmes available for this purpose. These have proven beneficial within the European Union itself, for instance, TEMPUS and Erasmus Mundus, and this is also an avenue we should continue to explore.
In this context again, we are launching the negotiation of Russia's association to the European Community Framework Programme on Research and Technological Development. That is also an area of enormous economic potential.
I think again that the scope of our relationship is enormous. There is a lot to be discussed and we do not always see eye to eye with Russia, but we can always debate on every issue, and this is what we do.
I have received six motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow, Thursday 12 November 2009.
Written statements (Rule 149)
At the onset of winter, Europe is being threatened by a gas crisis similar to that at the start of this year when dependency on Russian gas was more apparent than ever. There is likely to be a repeat this year too of the scenario which unfolded last winter, which Prime Minister Putin recently drew attention to, again based on a misunderstanding with Ukraine. In this context, the alternative to Russian gas, the Nabucco project, becomes an absolute necessity. Gas supplies to Europe cannot depend on conflicts between Russia and Ukraine. It is becoming imperative for all EU organisations to make Nabucco a priority, just as the European Council also actually decided in March. The EU must speak with a single voice on the Nabucco project. It is in Russia's interest to have access to Caspian gas, and a resolute, united front from Europe would bring Russia to the same negotiating table. We are not getting involved with competition between projects. We are not talking about Nord Stream versus South Stream. What we are talking about is the shared interest in ensuring an alternative source of gas. Last but not least, European institutions must make a strong appeal to Russia and Ukraine not to let feelings of pride dictated by geopolitical or electoral interests affect the security of the EU's population and economies.
in writing. - (HU) The renegotiation of the EU-Russia Partnership and Cooperation Agreement provides a good opportunity for both sides to review the issues which most clearly define their relations. In the wake of the events of the last few years, it is no coincidence that the agenda for the negotiations reflects the growing role of energy exchanges. Judging from the press, we can by no means be sure that this year we will escape the gas crisis, which is becoming a regular fixture. The EU Gas Supply Directive, which has not yet been adopted, will not be worth anything, unfortunately, if EU Member States once again wake up to shut-off taps. This is precisely why the EU must endeavour to make the basic principles of the Energy Charter, still to be ratified by Russia, an integral part of the new cooperation agreement. At present, both the issue of energy transit and market accessibility are fraught with contradictions. Indeed, as long as Russia, taking advantage of the market's openness, is still involved as an investor in most EU Member States, it will consistently close off its own market to Western companies. The Energy Charter may resolve this contradiction. Recording market principles in writing may provide a good basis during the negotiation of future long-term gas supply contracts as well. If they fail to establish transparent relations, it will still be possible to play off Member States against one another in the future as they continue to pay different prices for gas supplies.
in writing. - Madam President, in Russia today, we are seeing the harassment of civil society by the authorities. Organisations whose sole role is to help protect basic civic freedoms and human rights are being driven out by eviction notices, refusal of administrative permits and, in some places in Russia, the murder of their members.
We have just this week read reports that the For Human Rights centre, and the Moscow Helsinki Group, the oldest human rights organisation in Russia, are to be expelled from their premises.
As we, the European Parliament, are about to present this year's Sakharov Prize to the 'Memorial' Foundation, including to one of the founders of the Moscow Helsinki Group, Mrs Lyudmila Mikhailovna Alexeyeva, we must underline that this Parliament, this Union, is more than just about business and making sure that gas arrives as cheaply as possible. We are a union of values, including those of civil liberties, democracy, human rights and human dignity. Next week, our European leaders during the summit need to speak about more than pipelines and free trade. It is not yet time to let the candle of Russian civil society burn out. Thank you
It is very important for us to have good relations and a good partnership with Russia. At the same time, efforts are being made at developing the Eastern Partnership, which aims to activate EU relations with Belarus, Ukraine, Moldova, Georgia, Azerbaijan and Armenia. Despite the many declarations made by the European Union and by Poland about cooperation with the Russian Federation, my concern is aroused by the fact that in September, thousands of Russian soldiers took part in military exercises named 'West 2009' in Belarus. The objective of these exercises was to put down a fictitious rising of the Polish ethnic minority. The holding of joint Russian-Belarusian military exercises on the assumption that the aggressor is one of the Member States of the European Union is extremely disturbing. In addition, it surprises me that there has been no reaction to this from the European Commission or from the EU High Representative for Common Foreign and Security Policy. I hope this subject will be raised during the forthcoming European Union-Russia Summit, which will be held in Stockholm on 18 November.